DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-5, 8, 12, 15, 19, and 23 were amended and claim 22 was cancelled in an amendment filed on June 7, 2022.
Claims 1-21 and 23-25 are pending and are rejected under 35 U.S.C. § 103.
Claim 8 is objected to due to minor informalities.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claims 1-4 were objected to in the previous Office action due to minor informalities.  In view of the amendment filed on June 7, 2022, these issues have been resolved and the objections are withdrawn.  

Claim 8, as amended, is objected to because of the following informalities:  
Claim 8, as amended, contains the limitations which refer to “the first set of sensors and actuators” and “the second set of sensors and actuators.”  However, claim 5, which is the parent claim to claim 8, only refers to “a set of sensors and actuators” and is interpreted as a single set of sensors and actuators, not multiple sets.  Therefore, there is no antecedent basis for the reference to “the first set” and “the second set” in claim 8.  If multiple sets of sensors is intended, it is recommended that either claim 5 or claim 8 be amended to specify “a first set of sensors and actuators” and “a second set of sensors and actuators.”  The Examiner notes that claims 2 and 15 contain similar limitations as claim 8 and both claims refer to “a first set of sensors and actuators” and “a second set of sensors and actuators.”
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
Claim 4 was rejected in the previous Office action under 35 U.S.C. § 112(b) (or 35 U.S.C. § 112 (pre-AIA ), second paragraph) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  In view of the amendment filed on June 7, 2022, these issues have been resolved and the rejection is withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 12, 18-19, and 25

Claims 12, 18-19, and 25 are rejected under 35 U.S.C. § 103 as being unpatentable over Nguyen et al. (U.S. Patent No. 7,055,060) in view of Mozak et al. (U.S. Patent No. 7,647,476).

Claim 12
Regarding claim 12, Nguyen discloses:
A chip comprising: 
a first die including a first processing logic to execute a first application instance and generate a first output of the first application instance, and a second processing logic to execute a second application instance and generate a second output of the second application instance (Nguyen: Figure 1; Col. 2, Lines 46-59 (execution cores on same die); Col. 3, Line 63 to Col. 4, Line 6 (execution cores on same process the same code sequence and the results are compared)); and 
a second die coupled to the first die, the second die including a safety monitor to detect a condition associated with one or more of an error in the first output, an error in the second output, or a discrepancy between the first output and the second output (Nguyen: Figure 1; Col. 2, Lines 46-59 (FRC checker (corresponding to safety monitor in the claim) can be located on different die than the processor execution cores); Col. 3, Line 63 to Col. 4, Line 6 (execution cores on same process the same code sequence and the results are compared to detect errors)) and 
initiate a transition of the chip into a safe state in response to the condition (Nguyen: Figure 5; Col. 7, Lines 52-65 (initiate recovery if error detected; to prepare the processor for recovery, both cores are initialized to a specified condition and the saved machine state from the good core is restored to the initialized cores)).

Further regarding claim 12, Nguyen does not explicitly disclose, but Mozak teaches:
wherein the second die further includes: a first input/output (IO) interface dedicated to the first processing logic, and a second IO interface dedicated to the second processing logic (Mozak: Figures 1 and 2; Col. 2, Lines 28-50; Col. 3, Lines 12-30).

Nguyen teaches use of interface units as a boundary between execution cores and shared resources (Nguyen: Col. 5, Lines 28-38), but does not explicitly teach dedicated core I/O interfaces as described in the claim.  Mozak teaches a multi-core system in which each core has a dedicated digital I/O interface which acts as a bus controller for its associated core (Mozak: Figures 1 and 2; Col. 2, Lines 28-50; Col. 3, Lines 12-30).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize dedicated digital I/O interfaces for each processor core as taught by Mozak in conjunction with the multicore processor chip taught by Nguyen.  One of ordinary skill would be motivated to do so in order to allow each core to implement vastly different logic while implementing a compatible bus protocol using substantially similar digital I/O interfaces to ensure communication between the processor cores and other components (Mozak: Col. 2, Lines 28-50).


Claim 18
Regarding claim 18, Nguyen in view of Mozak discloses:
The chip of claim 12, wherein one or more of the error in the first output or the error in the second output is to include one or more of a hardware error or a software error (Nguyen: Col. 7, Lines 52-65 (initiate recovery if error detected; error can be a parity, ECC or other error detected in one of the execution cores)).

Claims 19 and 25
Claims 19 and 25 contain limitations for a method which are similar to the limitations for the chip described in claims 12 and 18, respectively, and are rejected under 35 U.S.C. § 103 for the same reasons as detailed above.

Claims 17 and 24
Claims 17 and 24 are rejected under 35 U.S.C. § 103 as being unpatentable over Nguyen et al. (U.S. Patent No. 7,055,060) in view of Mozak et al. (U.S. Patent No. 7,647,476) in further view of Iyer et al. (“Hardware and Software Error Detection.” Research paper, Center for Reliable and High-Performance Computing Coordinated Science Laboratory, University of Illinois at Urbana-Champaign, Urbana; p. 17; 2003).

Claim 17
Regarding claim 17, Nguyen in view of Mozak does not explicitly disclose, but Iyer teaches:
The chip of claim 12, wherein the first processing logic is to monitor a heartbeat signal from the safety monitor (Iyer: p. 17, Section 7. Heartbeats).

	Iyer teaches that use of a heartbeat is a common approach to detecting process and node failures in a distributed (networked) computing environment in which a monitoring entity sends a message (a heartbeat) periodically to a monitored node or process and waits for a reply.  If the monitored node does not respond within a predefined timeout interval, it is declared as failed and appropriate recovery action is initiated (Iyer: p. 17, Section 7. Heartbeats).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize heartbeats as taught by Iyer in conjunction with the multicore processor chip taught by Nguyen in view of Mozak to monitor the health/status of various system components, including the error checking logic (monitor).  One of ordinary skill would be motivated to do so because the use of heartbeats is commonly used to detect failures (Iyer: p. 17, Section 7. Heartbeats) and would ensure that the error checking/monitoring logic taught by Nguyen is functioning. 

Claim 24
Claim 24 contains limitations for a method which are similar to the limitations for the chip described in claim 17, and is rejected under 35 U.S.C. § 103 for the same reasons as detailed above.

Claims 1, 13-14, and 20-21
Claims 1, 13-14, and 20-21 are rejected under 35 U.S.C. § 103 as being unpatentable over Nguyen et al. (U.S. Patent No. 7,055,060) in view of Mozak et al. (U.S. Patent No. 7,647,476) in further view of Katzman et al. (U.S. Patent No. 4,228,496).

Claim 1
Regarding claim 1, Nguyen discloses:
A chip comprising: 
a first die including a first power source, a first core to execute a first application instance and generate a first output of the first application instance, and a second core to execute a second application instance and generate a second output of the second application instance (Nguyen: Figure 1; Col. 2, Lines 46-59 (execution cores on same die); Col. 3, Line 63 to Col. 4, Line 6 (execution cores on same process the same code sequence and the results are compared)), 
wherein one or more of an error in the first output or an error in the second output is to include one or more of a hardware error or a software error (Nguyen: Col. 7, Lines 52-65 (initiate recovery if error detected; error can be a parity, ECC or other error detected in one of the execution cores)); and 
a second die coupled to the first die, the second die including a second power source, a safety monitor to detect a condition associated with one or more of an error in the first output, an error in the second output, or a discrepancy between the first output and the second output (Nguyen: Figure 1; Col. 2, Lines 46-59 (FRC checker (corresponding to safety monitor in the claim) can be located on different die than the processor execution cores); Col. 3, Line 63 to Col. 4, Line 6 (execution cores on same process the same code sequence and the results are compared to detect errors)) and 
initiate a transition of the chip into a safe state in response to the condition (Nguyen: Figure 5; Col. 7, Lines 52-65 (initiate recovery if error detected; to prepare the processor for recovery, both cores are initialized to a specified condition and the saved machine state from the good core is restored to the initialized cores)). 

Further regarding claim 1, Nguyen does not explicitly disclose, but Mozak teaches:
wherein the second die further includes: a first input/output (IO) interface dedicated to the first core, and a second IO interface dedicated to the second core (Mozak: Figures 1 and 2; Col. 2, Lines 28-50; Col. 3, Lines 12-30).

Nguyen teaches use of interface units as a boundary between execution cores and shared resources (Nguyen: Col. 5, Lines 28-38), but does not explicitly teach dedicated core I/O interfaces as described in the claim.  Mozak teaches a multi-core system in which each core has a dedicated digital I/O interface which acts as a bus controller for its associated core (Mozak: Figures 1 and 2; Col. 2, Lines 28-50; Col. 3, Lines 12-30).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize dedicated digital I/O interfaces for each processor core as taught by Mozak in conjunction with the multicore processor chip taught by Nguyen.  One of ordinary skill would be motivated to do so in order to allow each core to implement vastly different logic while implementing a compatible bus protocol using substantially similar digital I/O interfaces to ensure communication between the processor cores and other components (Mozak: Col. 2, Lines 28-50).

Further regarding claim 1, Nguyen in view of Mozak does not explicitly disclose, but Katzman teaches:
a first die including a first power source (Katzman: Col. 14, Lines 27-40);
the second die including a second power source (Katzman: Col. 14, Lines 27-40); and
a first clock source coupled to the first die and a second clock source coupled to the safety monitor, wherein the first clock source and the second clock source are independent from one another (Katzman: Col. 17, Line 65 to Col. 18, Line 4), and 
wherein the first power source and the second power source are independent from one another (Katzman: Col. 14, Lines 27-40).

	Katzman teaches a multiprocessor system which includes a power distribution system which distributes power from separate and independent power supplies to processor modules (Katzman: Col. 14, Lines 27-40).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize independent power sources as taught by Katzman in conjunction with the multicore processor chip taught by Nguyen in view of Mozak.  One of ordinary skill would be motivated to do so in order to provide power redundancy so that if one power supply fails, the other processor core would still be operable (Katzman: Col. 14, Lines 27-48).
	Katzman further teaches using separate clocks for each CPU (Katzman: Col. 17, Line 65 to Col. 18, Line 4).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize independent clocks as taught by Katzman in conjunction with the multicore processor chip taught by Nguyen in view of Mozak.  One of ordinary skill would be motivated to do so in order to remove the need for a master clock and eliminate a potential single source of failure which could stop the entire system (Katzman: Col. 17, Lines 65-68).


Claim 13
Regarding claim 13, Nguyen in view of Mozak does not explicitly disclose, but Katzman teaches:
The chip of claim 12, wherein the second die further includes a first clock source coupled to the first die and a second clock source coupled to the safety monitor, and wherein the first clock source and the second clock source are independent from one another (Katzman: Col. 17, Line 65 to Col. 18, Line 4).

Katzman teaches a multiprocessor system which includes using separate clocks for each CPU (Katzman: Col. 17, Line 65 to Col. 18, Line 4).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize independent clocks as taught by Katzman in conjunction with the multicore processor chip taught by Nguyen in view of Mozak.  One of ordinary skill would be motivated to do so in order to remove the need for a master clock and eliminate a potential single source of failure which could stop the entire system (Katzman: Col. 17, Lines 65-68).

Claim 14
Regarding claim 14, Nguyen in view of Mozak does not explicitly disclose, but Katzman teaches:
The chip of claim 12, wherein the first die further includes a first power source, the second die includes a second power source, and the first power source and the second power source are independent from one another (Katzman: Col. 14, Lines 27-40).

Katzman teaches a multiprocessor system which includes a power distribution system which distributes power from separate and independent power supplies to processor modules (Katzman: Col. 14, Lines 27-40).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize independent power sources as taught by Katzman in conjunction with the multicore processor chip taught by Nguyen in view of Mozak.  One of ordinary skill would be motivated to do so in order to provide power redundancy so that if one power supply fails, the other processor core would still be operable (Katzman: Col. 14, Lines 27-48).

Claims 20-21
Claims 20-21 contain limitations for a method which are similar to the limitations for the chip described in claims 13-14, respectively, and are rejected under 35 U.S.C. § 103 for the same reasons as detailed above.

Claims 2-3
Claims 2-3 are rejected under 35 U.S.C. § 103 as being unpatentable over Nguyen et al. (U.S. Patent No. 7,055,060) in view of Mozak et al. (U.S. Patent No. 7,647,476) in further view of Katzman et al. (U.S. Patent No. 4,228,496) and Fisher et al. (U.S. Patent Publication No. 2017/0078455).

Claim 2
Regarding claim 2, Nguyen in view of Mozak and Katzman does not explicitly disclose, but Fisher teaches:
The platform of claim 1, wherein the second die further includes: 
the first input/output (IO) interface coupled to a first set of sensors and actuators, and the second IO interface coupled to a second set of sensors and actuators (Fisher: Figure 7; ¶ [0112]-[0114]).

Fisher teaches using a processing core in an I/O module connected to various “accessories” including sensors and actuators (Fisher: Figure 7; ¶ [0112]-[0114]) and communicating using a safety protocol (Fisher: ¶ [0226]-[0228]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize a multicore processor chip such as taught by Nguyen in view of Mozak to communicate with sensors and actuators in a system such as taught by Fisher.  One of ordinary skill would be motivated to do so in order to ensure the safety of critical functions and data and to provide dedicated control of the accessories (sensors and actuators) (Fisher: ¶ [0012]-[0114]).

Claim 3
Regarding claim 3, Nguyen in view of Mozak, Katzman, and Fisher discloses:
The platform of claim 2, wherein the first IO interface and the second IO interface are to communicate in accordance with an end-to-end protection protocol (Fisher: ¶ [0226]-[0228]).

Fisher teaches using a safety protocol for communication between various modules (Fisher: ¶ [0226]-[0228]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize a safety protocol as taught by Fisher in conjunction with the I/O interface for each processor module (core) in the multicore processor chip taught by Nguyen in view of Mozak and Katzman.  One of ordinary skill would be motivated to do so in order to ensure that transmitted data is not corrupted and prevent the system from entering an unsafe state (Fisher: ¶ [0226]-[0228]).

Claim 4
Claim 4 is rejected under 35 U.S.C. § 103 as being unpatentable over Nguyen et al. (U.S. Patent No. 7,055,060) in view of Mozak et al. (U.S. Patent No. 7,647,476) in further view of Katzman et al. (U.S. Patent No. 4,228,496) and Iyer et al. (“Hardware and Software Error Detection.” Research paper, Center for Reliable and High-Performance Computing Coordinated Science Laboratory, University of Illinois at Urbana-Champaign, Urbana; p. 17; 2003).

Regarding claim 4, Nguyen in view of Mozak and Katzman does not explicitly disclose, but Iyer teaches:
The platform of claim 1, wherein the first processing logic is to monitor a heartbeat signal from the safety monitor (Iyer: p. 17, Section 7. Heartbeats).

	Iyer teaches that use of a heartbeat is a common approach to detecting process and node failures in a distributed (networked) computing environment in which a monitoring entity sends a message (a heartbeat) periodically to a monitored node or process and waits for a reply.  If the monitored node does not respond within a predefined timeout interval, it is declared as failed and appropriate recovery action is initiated (Iyer: p. 17, Section 7. Heartbeats).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize heartbeats as taught by Iyer in conjunction with the multicore processor chip taught by Nguyen in view of Mozak and Katzman to monitor the health/status of various system components, including the error checking logic (monitor).  One of ordinary skill would be motivated to do so because the use of heartbeats is commonly used to detect failures (Iyer: p. 17, Section 7. Heartbeats) and would ensure that the error checking/monitoring logic taught by Nguyen in view of Katzman is functioning. 

Claims 5, 8-9, 11, 15-16, and 23
Claims 5, 8-9, 11, 15-16, and 23 are rejected under 35 U.S.C. § 103 as being unpatentable over Nguyen et al. (U.S. Patent No. 7,055,060) in view of Mozak et al. (U.S. Patent No. 7,647,476) in further view of Fisher et al. (U.S. Patent Publication No. 2017/0078455).

Claim 5
Regarding claim 5, Nguyen discloses:
A platform comprising: 
a chip coupled to the set of sensors and actuators, the chip including: 
a first die including a first processing logic to execute a first application instance based on communications with the set of sensors and actuators and generate a first output of the first application instance, and a second processing logic to execute a second application instance based on communications with the set of sensors and actuators and generate a second output of the second application instance (Nguyen: Figure 1; Col. 2, Lines 46-59 (execution cores on same die); Col. 3, Line 63 to Col. 4, Line 6 (execution cores on same process the same code sequence and the results are compared)), and 
a second die coupled to the first die, the second die including a safety monitor to detect a condition associated with one or more of an error in the first output, an error in the second output, or a discrepancy between the first output and the second output (Nguyen: Figure 1; Col. 2, Lines 46-59 (FRC checker (corresponding to safety monitor in the claim) can be located on different die than the processor execution cores); Col. 3, Line 63 to Col. 4, Line 6 (execution cores on same process the same code sequence and the results are compared to detect errors)) and 
initiate a transition of the chip into a safe state in response to the condition (Nguyen: Figure 5; Col. 7, Lines 52-65 (initiate recovery if error detected; to prepare the processor for recovery, both cores are initialized to a specified condition and the saved machine state from the good core is restored to the initialized cores)). 

Further regarding claim 5, Nguyen does not explicitly disclose, but Mozak teaches:
wherein the second die further includes: a first input/output (IO) interface dedicated to the first processing logic, and a second IO interface dedicated to the second processing logic (Mozak: Figures 1 and 2; Col. 2, Lines 28-50; Col. 3, Lines 12-30).

Nguyen teaches use of interface units as a boundary between execution cores and shared resources (Nguyen: Col. 5, Lines 28-38), but does not explicitly teach dedicated core I/O interfaces as described in the claim.  Mozak teaches a multi-core system in which each core has a dedicated digital I/O interface which acts as a bus controller for its associated core (Mozak: Figures 1 and 2; Col. 2, Lines 28-50; Col. 3, Lines 12-30).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize dedicated digital I/O interfaces for each processor core as taught by Mozak in conjunction with the multicore processor chip taught by Nguyen.  One of ordinary skill would be motivated to do so in order to allow each core to implement vastly different logic while implementing a compatible bus protocol using substantially similar digital I/O interfaces to ensure communication between the processor cores and other components (Mozak: Col. 2, Lines 28-50).

Further regarding claim 5, Nguyen in view of Mozak does not explicitly disclose, but Fisher teaches:
a set of sensors and actuators (Fisher: Figure 7; ¶ [0112]-[0114]); and 
a chip coupled to the set of sensors and actuators (Fisher: Figure 7; ¶ [0112]-[0114]).

Fisher teaches using a processing core in an I/O module connected to various “accessories” including sensors and actuators (Fisher: Figure 7; ¶ [0112]-[0114]) and communicating using a safety protocol (Fisher: ¶ [0226]-[0228]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize a multicore processor chip such as taught by Nguyen in view of Mozak to communicate with sensors and actuators in a system such as taught by Fisher.  One of ordinary skill would be motivated to do so in order to ensure the safety of critical functions and data and to provide dedicated control of the accessories (sensors and actuators) (Fisher: ¶ [0012]-[0114]).

Claim 8
Regarding claim 8, Nguyen in view of Mozak and Fisher discloses:
The platform of claim 5, wherein the second die further includes: 
the first input/output (IO) interface coupled to the first set of sensors and actuators, and the second IO interface coupled to the second set of sensors and actuators (Fisher: Figure 7; ¶ [0112]-[0114]).

Nguyen in view of Mozak teaches a multi-core system in which each core has a dedicated digital I/O interface which acts as a bus controller for its associated core (Mozak: Figures 1 and 2; Col. 2, Lines 28-50; Col. 3, Lines 12-30).  Fisher teaches using a processing core in an I/O module connected to various “accessories” including sensors and actuators (Fisher: Figure 7; ¶ [0112]-[0114]) and communicating using a safety protocol (Fisher: ¶ [0226]-[0228]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize a multicore processor chip such as taught by Nguyen in view of Mozak to communicate with sensors and actuators in a system such as taught by Fisher.  One of ordinary skill would be motivated to do so in order to ensure the safety of critical functions and data and to provide dedicated control of the accessories (sensors and actuators) (Fisher: ¶ [0012]-[0114]).

Claim 9
Regarding claim 9, Nguyen in view of Mozak and Fisher discloses:
The platform of claim 8, wherein the first IO interface and the second IO interface are to communicate in accordance with an end-to-end protection protocol (Fisher: ¶ [0226]-[0228]).

Claim 11
Regarding claim 11, Nguyen in view of Mozak and Fisher discloses:
The platform of claim 5, wherein one or more of the error in the first output or the error in the second output is to include one or more of a hardware error or a software error (Nguyen: Col. 7, Lines 52-65 (initiate recovery if error detected; error can be a parity, ECC or other error detected in one of the execution cores)).

Claim 15
Regarding claim 15, Nguyen in view of Mozak does not explicitly disclose, but Fisher teaches:
The chip of claim 12, wherein the second die further includes:
the first input/output (IO) interface coupled to a first set of sensors and actuators, and the second IO interface coupled to a second set of sensors and actuators (Fisher: Figure 7; ¶ [0112]-[0114]).

Nguyen in view of Mozak teaches a multi-core system in which each core has a dedicated digital I/O interface which acts as a bus controller for its associated core (Mozak: Figures 1 and 2; Col. 2, Lines 28-50; Col. 3, Lines 12-30).  Fisher teaches using a processing core in an I/O module connected to various “accessories” including sensors and actuators (Fisher: Figure 7; ¶ [0112]-[0114]) and communicating using a safety protocol (Fisher: ¶ [0226]-[0228]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize a multicore processor chip such as taught by Nguyen in view of Mozak to communicate with sensors and actuators in a system such as taught by Fisher.  One of ordinary skill would be motivated to do so in order to ensure the safety of critical functions and data and to provide dedicated control of the accessories (sensors and actuators) (Fisher: ¶ [0012]-[0114]).
 
Claim 16
Regarding claim 16, Nguyen in view of Mozak and Fisher discloses:
The chip of claim 15, wherein the first IO interface and the second IO interface are to communicate in accordance with an end-to-end protection protocol (Fisher: ¶ [0226]-[0228]).

Fisher teaches using a safety protocol for communication between various modules (Fisher: ¶ [0226]-[0228]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize a safety protocol as taught by Fisher in conjunction with the I/O interface for each processor module (core) in the multicore processor chip taught by Nguyen in view of Mozak and Katzman.  One of ordinary skill would be motivated to do so in order to ensure that transmitted data is not corrupted and prevent the system from entering an unsafe state (Fisher: ¶ [0226]-[0228]).

Claim 23
Claim 23 contains limitations for a method which are similar to the limitations for the chip described in claim 16, and are rejected under 35 U.S.C. § 103 for the same reasons as detailed above.

Claims 6-7
Claims 6-7 are rejected under 35 U.S.C. § 103 as being unpatentable over Nguyen et al. (U.S. Patent No. 7,055,060) in view of Mozak et al. (U.S. Patent No. 7,647,476) in further view of Fisher et al. (U.S. Patent Publication No. 2017/0078455) and Katzman et al. (U.S. Patent No. 4,228,496).

Claim 6
Regarding claim 6, Nguyen in view of Mozak and Fisher does not explicitly disclose, but Katzman teaches:
The platform of claim 5, wherein the second die further includes a first clock source coupled to the first die and a second clock source coupled to the safety monitor, and wherein the first clock source and the second clock source are independent from one another (Katzman: Col. 17, Line 65 to Col. 18, Line 4).

Katzman teaches a multiprocessor system which includes using separate clocks for each CPU (Katzman: Col. 17, Line 65 to Col. 18, Line 4).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize independent clocks as taught by Katzman in conjunction with the multicore processor chip taught by Nguyen in view of Fisher.  One of ordinary skill would be motivated to do so in order to remove the need for a master clock and eliminate a potential single source of failure which could stop the entire system (Katzman: Col. 17, Lines 65-68).

Claim 7
Regarding claim 7, Nguyen in view of Mozak and Fisher does not explicitly disclose, but Katzman teaches:
The platform of claim 5, wherein the first die further includes a first power source, the second die includes a second power source, and the first power source and the second power source are independent from one another (Katzman: Col. 14, Lines 27-40).

Katzman teaches a multiprocessor system which includes a power distribution system which distributes power from separate and independent power supplies to processor modules (Katzman: Col. 14, Lines 27-40).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize independent power sources as taught by Katzman in conjunction with the multicore processor chip taught by Nguyen in view of Mozak and Fisher.  One of ordinary skill would be motivated to do so in order to provide power redundancy so that if one power supply fails, the other processor core would still be operable (Katzman: Col. 14, Lines 27-48).

Claim 10
Claim 10 is rejected under 35 U.S.C. § 103 as being unpatentable over Nguyen et al. (U.S. Patent No. 7,055,060) in view of Mozak et al. (U.S. Patent No. 7,647,476) in further view of Fisher et al. (U.S. Patent Publication No. 2017/0078455) and Iyer et al. (“Hardware and Software Error Detection.” Research paper, Center for Reliable and High-Performance Computing Coordinated Science Laboratory, University of Illinois at Urbana-Champaign, Urbana; p. 17; 2003).

Regarding claim 10, Nguyen in view of Mozak and Fisher does not explicitly disclose, but Iyer teaches:
The platform of claim 5, wherein the first processing logic is to monitor a heartbeat signal from the safety monitor (Iyer: p. 17, Section 7. Heartbeats).

Iyer teaches that use of a heartbeat is a common approach to detecting process and node failures in a distributed (networked) computing environment in which a monitoring entity sends a message (a heartbeat) periodically to a monitored node or process and waits for a reply.  If the monitored node does not respond within a predefined timeout interval, it is declared as failed and appropriate recovery action is initiated (Iyer: p. 17, Section 7. Heartbeats).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize heartbeats as taught by Iyer in conjunction with the multicore processor chip taught by Nguyen in view of Mozak and Fisher to monitor the health/status of various system components, including the error checking logic (monitor).  One of ordinary skill would be motivated to do so because the use of heartbeats is commonly used to detect failures (Iyer: p. 17, Section 7. Heartbeats) and would ensure that the error checking/monitoring logic taught by Nguyen is functioning.


Response to Arguments – Claim Rejections under 35 U.S.C. § 102 and 35 U.S.C. § 103
Applicant’s arguments (see Remarks, filed on June 7, 2022) with respect to the rejections of the claims under 35 U.S.C. § 102(a)(2) and 35 U.S.C. § 103 have been fully considered and are persuasive. 
Regarding the rejection of independent claim 1, Applicant presents arguments that the cited prior art does not teach the use of dedicated input/output (I/O) interfaces as required by the amended claim.  Independent claims 5, 12, and 19 were amended to recite similar limitations as the amended claim 1.  
Upon further consideration, the Examiner agrees that the cited references do not explicitly teach the cited limitation(s) in the amended independent claims.  Therefore, the rejections under 35 U.S.C. § 102(a)(2) and 35 U.S.C. § 103 have been withdrawn.  However, upon further consideration of the amended claims, a new ground(s) of rejection under 35 U.S.C. § 103 is made as detailed above.
In response to Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Further, in response to applicant's argument that the combination of references does not teach the amended claims, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  
As detailed in the rejections above, Mozak is combined with Nguyen and/or the combination of Nguyen and Fisher and is used to teach utilizing a dedicated I/O interface for each processing core.  
Accordingly, claims 1-21 and 23-25, as amended, are rejected under 35 U.S.C. § 103 as detailed above.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sabapathy et al. (U.S. Patent Publication No. 2013/0231767) teaches detection of processor failure and transition to a safe state.  This prior art reference was made of record in the previous Office action.
Hayek et al. (“Design and implementation of on-chip safety controller in terms of the standard IEC 61508.” In Proceedings of the Conference on Recent Advances in Circuits; Systems and Automatic Control. 2013.) teaches comparison of processor outputs in a redundant safety environment.  This prior art reference was made of record in the previous Office action.
Rachakonda et al. (U.S. Patent No. 9,189,439) teaches each core for a multi-core system-on-a-chip (SoC) may have an individual I/O interface
Gaskins (U.S. Patent No. 9,460,038) teaches each core on a multi-core die can include bus interface circuitry to facilitate bypass bus communications through the bypass lines. For normal processor bus communications, each core is coupled to each of its corresponding processor bus lines to either drive an output signal to the processor bus line or to receive an input signal from the processor bus. To facilitate such bidirectional communications, the core's bus interface circuitry provides intermediate input and output bus line interface logic to couple each of the core's respective input and output signals to a corresponding one of the die's physical I/O landing pads.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anthony J. Amoroso whose telephone number is 571-270-3665.  The examiner can normally be reached on Monday - Friday (9:00 am - 6:00 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on 571-272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTHONY J AMOROSO/Primary Examiner, Art Unit 2113